Bussell, C. J.,
dissenting. I can not concur in the opinion that one can by claim assert any rights in property when he is the defendant in fi. fa. In such a case the plaintiff in fi. fa. offers nothing except the fact that the defendant in fi. fa. is the owner of the property, and the claimant would not be benefited by. assenting to that proposition. • Furthermore, the remedy by claim would not effect the cancellation of the judgment, as prayed; and in my opinion the uniform procedure act of 1887 was intended to give a litigant an option whether he would proceed at law or in equity. In the case at bar a claim would be returned, to the municipal court of Atlanta. The petitioner had the option to prefer to litigate in the superior court as he might under the equitable petition filed by him.